Exhibit 13.2 WINTON FUTURES FUND, L.P. (US) (A Colorado Limited Partnership) FINANCIAL STATEMENTS YEARS ENDED December 31, 2006 AND 2005 AFFIRMATION OF THE COMMODITY POOL OPERATOR To the Partners of Winton Futures Fund, L.P. (US) To the best of the knowledge and belief of the undersigned, the information contained in this Annual Report for the years ended December 31, 2006 and 2005 is accurate and complete. By:/s/ Robert J Amedeo Altegris Portfolio Management, Inc. Commodity Pool Operator for Winton Futures Fund, L.P. (US) By:Robert J. Amedeo, Vice President WINTON FUTURES FUND, L.P. (US) (A Colorado Limited Partnership) TABLE OF CONTENTS Page Independent Auditors’ Report 3 Statements of Financial Condition 4 Condensed Schedules of Investments 5 - 6 Statements of Operations 7 Statements of Changes in Partners’ Capital 8 Statements of Cash Flows 9 Notes to Financial Statements 10 – 13 INDEPENDENT AUDITORS' REPORT To the Partners of Winton Futures Fund, L.P. (US) We have audited the accompanying statements of financial condition, including the condensed schedules of investments of Winton Futures Fund, L.P. (US) (A Colorado Limited Partnership) as of December 31, 2006 and 2005, and the related statements of operations, changes in partners’ capital and cash flows for the years then ended.These financial statements are the responsibility of the Partnership's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Winton Futures Fund, L.P. (US) as of December 31, 2006 and 2005, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Spicer Jeffries LLP Greenwood Village, Colorado March 16, 2007 WINTON FUTURES FUND, L.P. (US) (A Colorado Limited Partnership) STATEMENTS OF FINANCIAL CONDITION DECEMBER 31, 2 ASSETS 2006 2005 CASH AND CASH EQUIVALENTS $ 44,437,784 $ 16,653,156 EQUITY IN COMMODITY FUTURES TRADING ACCOUNTS: Man Financial Inc.: Cash 20,786,496 7,705,384 Unrealized gain on open commodity futures contracts 2,094,290 698,276 OTHER ASSETS 56,373 13,001 $ 67,374,943 $ 25,069,817 LIABILITIES AND PARTNERS’ CAPITAL LIABILITIES (Notes 1 and 3): Commissions payable $ 35,826 $ 26,922 Accrued management fees 68,970 27,576 Accrued service fees 28,148 16,325 Accrued incentive fees 657,802 2,007 Redemptions payable 1,469,975 242,911 Subscriptions received in advance 7,929,000 450,000 Other Liabilities 24,127 18,069 Total liabilities 10,213,848 783,810 COMMITMENTS AND CONTINGENCIES (Notes 3 and 4) PARTNERS’ CAPITAL (Note 2) General Partner 2,543 2,242 Limited Partners 57,158,552 24,283,765 Total partners’ capital 57,161,095 24,286,007 $ 67,374,943 $ 25,069,817 The accompanying notes are an integral part of these statements.4 WINTON FUTURES FUND, L.P. (US) CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2006 Range of Expiration Dates Number of Contracts Market Value % of Partners Capital INVESTMENTS AT DECEMBER 31, 2006: LONG FUTURES CONTRACTS: Agriculture Feb – Mar 07 161 $ 48,855 0.09 Currencies Mar 07 – Jun 08 1,209 126,408 0.22 Stock Indices Jan – Mar 07 876 619,691 1.08 Metals Jan – Apr 07 220 27,932 0.05 Treasury Rate Mar – Jun 07 508 (205,689 ) (0.36 ) Total long futures contracts 2,974 617,197 1.08 SHORT FUTURES CONTRACTS: Agriculture Jan – May 07 214 (150,444 ) (0.26 ) Currencies Mar – Sep 07 519 759,649 1.33 Energy Jan – Mar 07 196 676,833 1.18 Stock Indices Mar 07 161 36,847 0.06 Interest Rates Mar 07 – Mar 08 1,578 214,535 0.38 Metals Jan – Mar 07 63 (79,026 ) (0.14 ) Treasury Rates Mar – Jun 07 396 18,699 0.03 Total short futures contracts 3,127 1,477,093 2.58 BALANCES, December 31, 2006 6,101 $ 2,094,290 3.66 The accompanying notes are an integral part of this statement.5 WINTON FUTURES FUND, L.P. (US) CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2005 Range of Expiration Dates Number of Contracts Market Value % of Partners Capital INVESTMENTS AT DECEMBER 31, 2005: LONG FUTURES CONTRACTS: Interest Rates Mar – Jun 07 1,455 $ 320,030 1.32 Agriculture Jan – Apr 06 117 37,726 0.16 Currencies Jan – Jun 06 566 (131,694 ) (0.54 ) Metals Jan – Apr 06 279 988,008 4.07 Stock Indices Jan – Mar 06 666 (19,570 ) (0.08 ) Total long futures contracts 3,083 1,194,500 4.92 SHORT FUTURES CONTRACTS: Interest Rates Feb – Jun 07 930 146,912 0.60 Agriculture Feb – May 06 257 (120,204 ) (0.49 ) Currencies Mar – Jun 06 346 (65,459 ) (0.27 ) Metals Jan – Mar 06 96 (380,071 ) (1.56 ) Energy Jan – Feb 06 66 (79,767 ) (0.33 ) Stock Indices Mar 06 141 2,365 0.01 Total short futures contracts 1,836 (496,224 ) (2.04 ) BALANCES, December 31, 2005 4,919 $ 698,276 2.88 The accompanying notes are an integral part of this statement.6 WINTON FUTURES FUND, L.P. (US) (A Colorado Limited Partnership) STATEMENTS OF OPERATIONS YEARS ENDED DECEMBER 31, 2 2006 2005 REVENUE Gains on trading of commodity futures contracts: Realized gains on closed positions $ 4,746,506 $ 304,100 Change in unrealized gains on open positions 1,396,014 526,377 Interest Income 1,783,498 425,802 Total income 7,926,018 1,256,279 EXPENSES (Notes 1 and 3): Brokerage commissions and fees 676,866 590,607 General Partner management fees 582,575 175,442 Service fees 245,933 201,508 Incentive fees 925,800 231,189 Professional Fees 85,639 43,986 Total expenses 2,516,813 1,242,732 NET INCOME $ 5,409,205 $ 13,547 The accompanying notes are an integral part of these statements.7 WINTON FUTURES FUND, L.P. (US) (A Colorado Limited Partnership) STATEMENT OF CHANGES IN PARTNERS’ CAPITAL YEARS ENDED DECEMBER 31, 2 Limited Partners Total Class A Class B Special Interests General Partner BALANCES, December 31, 2004 $ 7,666,212 $ 7,664,037 $ - $ - $ 2,175 Transfer - (5,969,606 ) 5,969,606 - - Capital additions 18,772,911 7,829,973 4,322,352 6,620,586 - Capital withdrawals (2,166,663 ) (441,662 ) (1,725,001 ) - - Net income 13,547 450,677 (390,825 ) (46,372 ) 67 BALANCES, December 31, 2005 24,286,007 9,533,419 8,176,132 6,574,214 2,242 Transfer - Capital additions, net 34,197,207 8,443,856 24,465,116 1,288,235 - Capital withdrawals (6,731,323 ) (2,831,788 ) (3,899,535 ) - - Net income 5,409,205 1,569,448 2,786,282 1,053,174 301 BALANCES, December 31, 2006 $ 57,161,095 $ 16,714,934 $ 31,527,995 $ 8,915,623 $ 2,543 The accompanying notes are an integral part of these statements.8 WINTON FUTURES FUND, L.P. (US) (A Colorado Limited Partnership) STATEMENTS OF CASH FLOWS YEARS ENDED DECEMBER 31, 2 Year Ended December 31, 2006 2005 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 5,409,205 $ 13,547 Adjustments to reconcile net income to net cash used in operating activities: Increase in commodity futures trading accounts: Cash (13,081,112 ) (4,373,640 ) Unrealized gains on open commodity futures contracts (1,396,014 ) (526,377 ) Increase in other assets (43,372 ) (9,798 ) Increase in accrued management and service fees 53,217 25,699 Increase (decrease) in accrued incentive fees 655,795 (114,773 ) Increase in other liabilities 6,058 10,725 Increase in commissions payable 8,904 19,410 Net cash used in operating activities (8,387,319 ) (4,955,207 ) CASH FLOWS FROM FINANCING ACTIVITIES Capital withdrawals (5,504,260 ) (1,923,752 ) Capital contributions, net 41,676,207 18,342,911 Net cash provided by financing activities 36,171,947 16,419,159 NET INCREASE IN CASH AND CASH EQUIVALENTS 27,784,628 11,463,952 CASH AND CASH EQUIVALENTS, at beginning of year 16,653,156 5,189,204 CASH AND CASH EQUIVALENTS, at end of year $ 44,437,784 $ 16,653,156 The accompanying notes are an integral part of these statements.9 WINTON FUTURES FUND, L.P. (US) (A Colorado Limited Partnership) NOTES TO FINANCIAL STATEMENTS NOTE 1 -SIGNIFICANT ACCOUNTING POLICIES Valuation of Investments Open commodity futures contracts are valued at the closing market quotations on the last business day of the month.Brokerage commissions are accrued on a full-turn basis. Allocation of Income and Losses Income and losses from Winton Futures Fund, L.P. (the "Partnership") are allocated pro rata among the partners based on their respective capital accounts as of the end of each month in which the items accrue. Income Taxes The Partnership is not subject to federal income taxes; each partner reports his allocable share of income, gain, loss, deductions or credits on his own income tax return. Cash and Cash Equivalents Cash equivalents represent short-term highly liquid investments with maturities of 90 days or less and include money market accounts, securities purchased under agreements to resell, commercial paper, and U.S. Government and agency obligations with variable rate and demand features that qualify them as cash equivalents.These cash equivalents, with exception of securities purchased under agreement to resell, are stated at amortized cost, which approximates fair value.Securities purchased under agreements to resell, with overnight maturity, are collateralized by U.S. Government and agency obligations, and are carried at the amounts at which the securities will subsequently be resold plus accrued interest. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. NOTE 2 -LIMITED PARTNERSHIP AGREEMENT The Partnership was organized as a limited partnership in Colorado in March 1999, and will continue until December 31, 2035, unless sooner terminated as provided for in the Agreement of Limited Partnership.The Partnership's general partner is Altegris Portfolio Management, Inc. (the "General Partner").The General Partner may redeem any units of general partnership interest as of any month-end on the same terms as any Limited Partner. 10 WINTON FUTURES FUND, L.P. (US) (A Colorado Limited Partnership) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 3 -AGREEMENTS AND RELATED PARTIES Advisory Contract The Partnership's trading activities are conducted pursuant to an advisory contract with Winton Capital Management, Limited ("Advisor").The Partnership pays the Advisor a quarterly incentive fee of 20% of the trading profits (as defined).However, the quarterly incentive fee is payable only on cumulative profits achieved from commodity trading (as defined). Brokerage Agreement Man Financial Inc. acts as the Partnership's commodity broker (the “Clearing Broker”) pursuant to the terms of a brokerage agreement.The agreement provides that the Partnership shall pay the Clearing Broker $9.75 per round-turn trade (inclusive of NFA fees) on all US exchanges and commodities traded on foreign exchanges.These rates include give-up fees but do not include exchange for physical (EFP) and/or electronic exchange trading charges. General Partner Management Fee The General Partner receives from the Partnership a monthly management fee equal to 0.0625% (0.75% annually) for Class A, 0.146% (1.75% annually) for Class B, and currently 0.125% (1.5% annually) for Special Interests of the Partnership's management fee net asset value (as defined).The General Partner may declare any limited partner a “Special Limited Partner” and the management fees or incentive fees charged to any such partner may be different than those charged to other limited partners. Service Fees Class A of the Partnership pays selling agents an ongoing payment of 0.166% of the month-end net asset value (2% annually) of the value of interests sold by them which are outstanding at month end as compensation for their continuing services to the limited partners. Altegris Investments, Inc. (“Altegris”), an affiliate of the General Partner, is registered as a broker-dealer with the Securities and Exchange Commission and an independent introducing broker registered with the Commodity Futures Trading Commission. Altegris has entered into a selling agreement with the Partnership where it receives 2% per annum as continuing compensation for interests sold by Altegris that are outstanding at month end. Altegris, as the Partnership’s introducing broker, also receives a portion of the commodity brokerage commissions paid by the Partnership to the Clearing Broker and interest income retained by the Clearing Broker. For the years ended December 31, 2006 and 2005, commissions and continuing compensation received by Altegris amounted to $493,601 and $424,114, respectively. 11 WINTON FUTURES FUND, L.P. (US) (A Colorado Limited Partnership) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 4 -FINANCIAL INSTRUMENTS, OFF-BALANCE SHEET RISKS AND UNCERTAINTIES The Partnership participates in the speculative trading of commodity futures contracts, substantially all of which are subject to margin requirements.The minimum amount of margin required for each contract is set from time to time in response to various market factors by the respective exchanges.Further, the Clearing Broker has the right to require margin in excess of the minimum exchange requirement.Risk arises from changes in the value of these contracts (market risk) and the potential inability of brokers to perform under the terms of their contracts (credit risk). All of the contracts currently traded by the Partnership are exchange traded.The risks associated with exchange-traded contracts are generally perceived to be less than those associated with over the counter transactions since, in over the counter transactions, the Partnership must rely solely on the credit of their respective individual counterparties.However if, in the future, the Partnership were to enter into non-exchange traded contracts, it would be subject to the credit risk associated with counterparty non-performance.The credit risk from counterparty non-performance associated with such instruments is the net unrealized gain, if any.The Partnership also has credit risk since the sole counterparty to all domestic futures contracts is the exchange clearing corporation.In addition, the Partnership bears the risk of financial failure by the Clearing Broker. The Partnership's policy is to continuously monitor its exposure to market and counterparty risk through the use of a variety of financial, position and credit exposure reporting and control procedures.In addition, the Partnership has a policy of reviewing the credit standing of each clearing broker or counterparty with which it conducts business. The Partnership has cash in banks in excess of the FDIC insurance coverage of $100,000. At December 31, 2006, the Partnership had $7,831,320 in excess of this requirement and which is subject to loss should the bank cease operations. NOTE 5 -FINANCIAL HIGHLIGHTS The following information presents the financial highlights of the Partnership for the years ended December 31, 2006 and 2005.This information has been derived from information presented in the financial statements. 2006 Class A Class B Special Interests Selected financial statistics and ratios: Total Return (1) 13.31 % 14.53 % 14.37 % Ratio to average net assets: Total income 18.06 % 17.26 % 17.37 % Total expenses 5.19 % 4.20 % 4.08 % 12 WINTON FUTURES FUND, L.P. (US) (A Colorado Limited Partnership) NOTES TO FINANCIAL STATEMENTS (Continued) NOTE 5 -FINANCIAL HIGHLIGHTS (concluded) 2005 Class A Class B Special Interests Selected financial statistics and ratios: Total Return (1) 3.06 % (3.36 )% (0.59 )% Ratio to average net assets: Total income 6.18 % 7.08 % 2.70 % Total expenses 5.66 % 6.96 % 3.43 % (1)An individual partner's returns and ratios may vary from the above returns and ratios based on thetiming of contributions and withdrawals. 13
